Citation Nr: 1619957	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  12-25 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for right elbow arthritis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from June 1981 to June 1997.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office that (1) continued a 10 percent rating for right elbow arthritis; (2) continued a 10 percent rating for hypertension; (3) continued a noncompensable rating for bilateral hearing loss; and (4) decreased the rating for posttraumatic arthritis, residuals of a left ankle sprain to 10 percent.  An interim rating decision by the Columbia, South Carolina RO in July 2012 withdrew the reduction in rating for posttraumatic arthritis, and residuals of a left ankle sprain.  The Veteran has only appealed the issue of an increased rating for right elbow arthritis.  The Veteran's claims file is now in the jurisdiction of the Columbia, South Carolina RO.   

In the Veteran's VA Form 9 substantive appeal, he requested a hearing by videoconference before the Board.  A hearing was scheduled for September 28, 2015 (before a VLJ other than the undersigned), but the Veteran did not appear for the hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn.  See C.F.R. § 20.704 (2015).  The case has now been assigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the record is needed for a proper adjudication of the claim for entitlement to an increased initial rating for right elbow arthritis.

An April 2015 supplemental statement of the case (SSOC) indicates the RO reviewed a February 23, 2015 VA examination from VA Medical Center (VAMC) in Columbia, South Carolina.  However, the VA examination on February 23, 2015 in the claims file is for an ankle disability not an elbow disability.  The SSOC does not describe any details of the examination it reviewed, suggesting that either the examination was not performed or if there was an examination, the wrong examination was provided in the record.  If a VA examination was performed for the Veteran's right elbow, it contains pertinent information and must be secured.

If the Veteran was not provided an examination for his right elbow on February 23, 2015, then a new examination is needed to determine the current severity of the Veteran's service-connected right elbow arthritis.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for the record copies of complete updated clinical records (since February 2015) of all VA (to include VAMC Columbia) and/or private treatment the Veteran has received for his right elbow.  If the Veteran has received private treatment, the AOJ should ask the Veteran to provide the releases necessary for VA to secure the records of such treatment.

2. The AOJ should arrange for an exhaustive search for records of a February 23, 2015 VA examination at VAMC Columbia for a right elbow disability.  

3. If the examination cannot be located, the AOJ should arrange for the Veteran to be examined by an orthopedist to determine the current severity of his right elbow arthritis.  The examiner should provide findings regarding all related symptoms and describe the severity of these symptoms.  The claims file must be made available to and reviewed by the examiner. All indicated tests or studies should be completed, specifically including range of motion studies.  All findings should be described in detail.  The examiner must include a rationale for each opinion provided.

4. After completing the above, and any further development the AOJ deems necessary upon review of the record, the AOJ should then readjudicate the claim.  If the claim remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




